       Case: 1:19-cv-01785 Document #: 1 Filed: 03/13/19 Page 1 of 2 PageID #:1



                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                                 Plaintiff        )    No.
                          v.                      )
                                                  )
SHELBY WEBB, JR,                                  )    Judge
                                                  )
                                Defendant.        )

                                             COMPLAINT

       The United States of America, by John R Lausch, Jr., United States Attorney for the

Northern District of Illinois, brings this action against the defendant, Shelby Webb, Jr, and for its

cause of action states:

       1.      This Court has jurisdiction over this matter pursuant 28 U.S.C. § 1345.

       2.      The defendant, Shelby Webb, Jr, resides within the jurisdiction of the court.

       3.      Pursuant to the provisions of Title IV-B of the Higher Education Act of 1965, as

amended, 20 U.S.C. §§ 1071 – 1087-2, and regulations promulgated thereunder 34 C.F.R. Part

682, the defendant executed promissory notes as more fully set forth in the Certificate of

Indebtedness attached hereto as Exhibits “A” and “B”, respectively.

       4.      All due credits and set-offs have been applied to the debt and there remains due

and owing the principal sum of $36,963.00 plus $74,518.69 interest through June 22, 2018, with

interest continuing to accrue at the contract rate, which debt, despite demand, has not been paid.

       WHEREFORE, the United States demands judgment against the defendant as follows:

       a.      in the amount of $111,481.69 ($36,963.00 principal and $74,518.69 interest

accrued through June 22, 2018);
Case: 1:19-cv-01785 Document #: 1 Filed: 03/13/19 Page 2 of 2 PageID #:2



b.     interest to continue to accrue at the contract rate until the date of Judgment;

c.     costs of suit as authorized by 28 U.S.C. §2412(a)(2); and

d      for such other proper relief as this court may deem just.

                                      Respectfully submitted,

                                      JOHN R LAUSCH, Jr.
                                      United States Attorney

                                       By:    s/Ashley K. Rasmussen
                                              ASHLEY K. RASMUSSEN
                                              Potestivo & Associates, P.C.
                                              Attorneys for Plaintiff
                                              223 W. Jackson Blvd., Suite 610
                                              Chicago, Illinois 60606
                                              arasmussen@potestivolaw.com.
                                              312-263-0003
Case: 1:19-cv-01785 Document #: 1-1 Filed: 03/13/19 Page 1 of 3 PageID #:3




                                     
                                     
                           Exhibit A 
Case: 1:19-cv-01785 Document #: 1-1 Filed: 03/13/19 Page 2 of 3 PageID #:4
Case: 1:19-cv-01785 Document #: 1-1 Filed: 03/13/19 Page 3 of 3 PageID #:5
Case: 1:19-cv-01785 Document #: 1-2 Filed: 03/13/19 Page 1 of 2 PageID #:6




                                     
                                     
                           Exhibit B 
Case: 1:19-cv-01785 Document #: 1-2 Filed: 03/13/19 Page 2 of 2 PageID #:7
